 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                                  DISTRICT OF NEVADA
 7                                             ***
 8   ABMAN GLASTER,                                       Case No. 2:19-cv-00015-RFB-VCF

 9                     Plaintiff,                            ORDER TO PRODUCE
                                                              ABMAN GLASTER,
10            v.                                                  #7764667
11   COUNTY OF CLARK NEVADA, et al,
12                    Defendants.
13
14      TO:        WARDEN, CLARK COUNTY DETENTION CENTER
15                 LAS VEGAS, NV
                   UNITED STATES MARSHAL FOR THE DISTRICT OF
16                 NEVADA AND ANY OTHER UNITED STATES MARSHAL
17
           THE COURT HEREBY FINDS that ABMAN GLASTER, #7764667, is presently
18
     in custody of the Warden, Clark County Detention Center, 330 S. Casino Center, Blvd., Las
19
     Vegas, NV.
20
21         IT IS FURTHER ORDERED that the Warden of Clark County Detention Center, or his

22   designee, shall transport and produce ABMAN GLASTER, #7764667 to appear before the
23
     United States District Judge at the Lloyd D. George United States Courthouse in Las
24
     Vegas, Nevada, on or about February 19, 2019, at the hour of 11:00 AM, in LV Courtroom
25
     7C to attend a motion hearing in the instant matter,           until the said ABMAN
26
27   GLASTER, #7764667, is released and discharged by the said Court; and that said

28
 1   ABMAN GLASTER, #7764667, shall thereafter be returned to the custody of
 2
     the Warden, Clark County Detention Center, Las Vegas, Nevada, under safe and secure conduct.
 3
 4          DATED this 5th day of February, 2019.
 5
 6                                                   _____________________________________
                                                     RICHARD F. BOULWARE, II
 7                                                   UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             Page 2 of 2
